Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The response filed on 12/21/2020 has been fully considered in preparing for this Office action.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 7-10, 12-15, 17, 20, and 22-25, 27-30, and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Glasco et al. (US. Patent App. Pub. No. 2011/0087840, “Glasco” hereinafter) in view of Kwon et al. (US. Patent App. Pub. No. 2017/0084055, “Kwon”).
As per claim 7, Glasco teaches a system comprising:
at least one memory (PP memory 204s, Fig. 2) that stores (a) data representing a surface and (b) surface memory compression information indicating a compression state of the stored data representing the surface (Fig. 7, ¶ [83-84], storing compressed surfaces (730, 740) (i.e. data representing a surface) and compression status bits (i.e. surface memory compression information)),
a processor operatively couple to the at least one memory, the processor being configured to read surface memory compression information and use the read surface memory compression information to construct a value locality map of the surface (¶ [88-89], creating contiguous data for good locality from compression status bit).
Glasco does not expressly teach a shader operatively coupled to the at least one memory and to the processor, the shader being configured to process said data representing the surface, the shader being further configured to selectively process different portions of the data representing the surface differently based in the value locality map to reduce dynamic computational redundancy in the shader processing of the surface. However, Glasco does teach the GPC 208 (Fig. 2 and 3A) can perform functions of a shader (¶ [40]) and retrieve data from the memory shown in Fig. 3A and 7, ¶ [39].
Kwon teaches similar method of constructing locality map from compressed data (Fig. 5 and 66, ¶ [103-104, and 111-113], by determining texel block pattern), wherein the shader being configured to process said data representing the surface, the shader being further configured to selectively process different portions of the data representing the surface differently based in the value locality map (Fig. 5-8, processing the texel block differently based in the block pattern shown in Fig. 5, see ¶ [129-137]) to reduce dynamic computational redundancy in the shader processing of the surface (¶ [91], “…a calculation process for compression is reduced by performing compression not on all of the texels of a texel block, but only on some texels of the texel block based on a pattern of the texel block”.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the method as taught by Kwon in combination with the method as taught by Glasco, the advantage is to (as addressed above) reduce calculation process.
As per claim 8, the combined teachings of Glasco and Kwon also impliedly teaches wherein the shader includes a specialized execution path responsive to value locality indicated by the value locality map (because the specialized execution path is not clearly specified, it is interpreted as the execution flow depicted in Fig. 10A-B as taught by Glasco, ¶ [114-116]).
As per claim 9, the combined Glasco-Kwon also teach wherein the value locality map provides at least one bit per tile of said surface, the at least one bit indicating whether a given surface tile has value locality or not (Glasco, ¶ [6-7], compression status bit for access locality).
As per claim 10, the combined Glasco-Kwon also teaches wherein the value locality map provides plural bits per region of said surface (compression bit sets as addressed above taught by Glasco), the plural bits indicating whether a given surface tile has locality of one of a plurality of possible values (as addressed in claim 9) and if so, at least one bit- pattern value associated with said each type of value locality (Glasco, Fig. 9, kind field 912, see ¶ [112]), and one bit-pattern to convey lack of locality of any of those values (¶ [66], indicating hit or miss).
wherein the shader selectively performs expression refactoring based on value locality indicated by the value locality map (at best understood by the examiner, interpreted as correction factor as described in ¶ [107] by Glasco).
As per claim 13, the combined Glasco-Kwon further teaches wherein the surface memory compression information is stored in L2 cache of the processor (Glasco, ¶ [65]).
As per claim 14, the combined Glasco-Kwon also teaches wherein the surface memory compression information comprises zero bandwidth clears data (Glasco, ¶ [97]).
As per claim 15, the combined Glasco-Kwon further teaches wherein the surface memory compression information comprises reduction compression data (Glasco, ¶ [5], i.e. reducing number of bits).
As per claim 17, as addressed in claim 7, the combined Glasco-Kwon impliedly teaches wherein the processor read surface memory compression information and construct the value locality map representation of a surface. The combined references also impliedly teach the processor uses a driver to do so (see Glasco ¶ [60]). 
As per claim 20, Glasco teaches query the tile process for a compressed surface to construct a value locality map (see ¶ [116-117]). Although not explicitly taught by Glasco, Kwon teaches as shown in Fig. 6, ¶ [112-116] the process performs a query tile process to combine value locality from surface arrays of different sizes and/or resolutions (¶ [86]) into a common value locality map (630, Fig. 6. The texel data includes spatial data indicating texel locations in the texel block, ¶ [42-44]).


Claim 23, which is similar in scope to claim 8 as addressed above, is thus rejected under the same rationale.
Claim 24, which is similar in scope to claim 9 as addressed above, is thus rejected under the same rationale.
Claim 25, which is similar in scope to claim 10 as addressed above, is thus rejected under the same rationale.
Claim 27, which is similar in scope to claim 12 as addressed above, is thus rejected under the same rationale.
Claim 28, which is similar in scope to claim 13 as addressed above, is thus rejected under the same rationale.
Claim 29, which is similar in scope to claim 14 as addressed above, is thus rejected under the same rationale.
Claim 30, which is similar in scope to claim 15 as addressed above, is thus rejected under the same rationale.
Claim 32, which is similar in scope to claim 17 as addressed above, is thus rejected under the same rationale.


Claim 16 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Glasco et al. (US. Patent App. Pub. No. 2011/0087840) in view of Kwon et al. (US. Patent App. Pub. No. 2017/0084055) further in view of Strom (US. Patent App. Pub. No. 2007/0237404).
wherein the surface memory compression information comprises differential compression.
However, differential compression was well known before the effective filing date of the claimed invention. One of such is disclosed in Strom referring to Fig. 16 and 17, ¶ [148] for use by a shader (¶ [119]) for processing compressed surface (¶ [83]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to make use of the differential compression as taught by Strom and incorporate into the method as taught by the combined Glasco-Kwon as addressed above, the advantage is to obtain a high-quality compression scheme or a high-quality mode that can be used in connection with existing compression schemes (¶ [13]).
Claim 31, which is similar in scope to claim 16 as addressed above, is thus rejected under the same rationale.

Claim 18, 19, 33, and 34 are rejected under 35 U.S.C. 103 as being unpatentable over Glasco et al. (US. Patent App. Pub. No. 2011/0087840) in view of Kwon et al. (US. Patent App. Pub. No. 2017/0084055) further in view of Gierach et al. (US. Patent App. Pub. No. 2017/0287209)
As per claim 18, the combined Glasco-Kwon does not explicitly teach wherein the shader is compiled to use the value locality map to selectively trigger specialized execution for display. 
	However, Gierach teaches a similar method of processing compressed surface using representation of the surface (¶ [37]), and the shader can be modified to “skip execution of unnecessary, redundant sub-samples…”, and wherein the shader is compiled to use the value locality map to selectively trigger specialized execution for display (see ¶ [29-32]).

As per claim 19, the combined Glasco-Kwon-Gierach does teach wherein the processor allows reading of memory compression information (as addressed in claim 7) by user-mode driver software through the use of memory load operations (see Gierach, ¶ [150]), to facilitate construction of the value locality map representation of the surface (as addressed in claim 7). Thus, claim 19 would have been obvious over the combined references for the reason above.
Claim 33, which is similar in scope to claim 18 as addressed above, is thus rejected under the same rationale.
Claim 34, which is similar in scope to claim 19 as addressed above, is thus rejected under the same rationale.

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Glasco et al. (US. Patent App. Pub. No. 2011/0087840) in view of Kwon et al. (US. Patent App. Pub. No. 2017/0084055), further in view of Hakura et al. (US. Patent App. Pub. No. 2014/0118379, “Hakura”).
As per claim 21, Glasco does teach the shader is multi-threaded (¶ [35]). The combined Glaso-Kwon does not expressly teach the shader is based on the value locality map, plural threads share and reuse calculations. 
However, Hakura teaches a very similar method of multi-threaded shader (Fig. 3A, ¶ [38, 40]) for processing compressed tile (¶ 79-80]), and further teaches based on the value locality map representation, plural threads share and reuse calculations (¶ [115], “…the cache controller may reduce the quantity of render target accesses by combining read and write operations to the same render target issued by multiple clients by fetching render target data once and re-using the data multiple times to take advantage of spatial and temporal locality”). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make use of the method as taught by Hakura in combination with the combined Glasco-Kwon so that less compute power is needed to process the cache tiles, resulting in more efficient processor utilization and reduced power requirements (¶ [11]).

Allowable Subject Matter
Claims 11 and 26 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
The prior art taken singly or in combination does not teach or suggest, a system, among other things, comprising:
wherein the value locality map comprises a coarse-grained value locality map that conveys whether a coarse-grained region of said surface contains value locality with respect to one or a plurality of values, or none at all, or if the coarse-grained region contains a mix of tiles with and without value locality.

Response to Arguments
Applicant’s arguments with respect to claims 7-34 have been considered but are moot because the new ground of rejection has been made based on the newly added limitations. On additional note, the new claim amendment did not reflect what was discussed and agreed in the interview conducted with the Attorney of record Robert Faris on November 09, 2020. An attempt was made by the examiner to ask the Attorney to clarify the limitation value locality map, but no result was made.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hau H. Nguyen whose telephone number is: 571-272-7787.  The examiner can normally be reached on MON-FRI from 8:30-5:30.
 can be reached on (571) 272-7794.
The fax number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/HAU H NGUYEN/Primary Examiner, Art Unit 2611